Exhibit 32 Certification Pursuant to 18 U.S.C. Section 1350 In connection with the Quarterly Report of General Electric Capital Corporation (the “registrant”) on Form10-Q forthe period ended March 31, 2011, as filed with the Securities and Exchange Commission on the date hereof (the “report”), we, Michael A. Neal and Jeffrey S. Bornstein, Chief Executive Officer and Chief Financial Officer, respectively, of the registrant, certify, pursuant to 18 U.S.C.§1350, that to our knowledge: The report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the report fairly presents, in all material respects, the financial condition and results of operations of the registrant. May 6, 2011 /s/ Michael A. Neal Michael A. Neal Chief Executive Officer /s/ Jeffrey S. Bornstein Jeffrey S. Bornstein Chief Financial Officer
